Case 2:14-cr-00012-LGW-BWC Document 856 Filed 06/26/20 Page 1 of 3

                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court

                                                                By CAsbell at 8:45 am, Jun 26, 2020
Case 2:14-cr-00012-LGW-BWC Document 856 Filed 06/26/20 Page 2 of 3
Case 2:14-cr-00012-LGW-BWC Document 856 Filed 06/26/20 Page 3 of 3
